Name: Decision No 8/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-06-29

 Avis juridique important|21991D0629(01)Decision No 8/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990 Official Journal L 170 , 29/06/1991 P. 0002DECISION NO 8/91 OF THE ACP-EEC COUNCIL OF MINISTERS extending Decision No 2/90 on transitional measures to be applied from 1 March 1990THE ACP-EEC COMMITTEE OF AMBASSADORS, Having regard to the Third ACP-EEC Convention signed at LomÃ © on 8 December 1984, and in particular the third subparagraph of Article 291 thereof, Having regard to Decision No 1/90 of the ACP-EEC Council of Ministers of 22 February 1990 delegating powers to the ACP-EEC Committee of Ambassadors in connection with the adoption of transitional measures upon expiry of the Third ACP-EEC Convention, Whereas the Fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, has not yet entered into force; Whereas Decision No 2/90 is valid only until 28 February 1991 and the extension thereof, accorded by Decision No 1/91, will expire on 30 June 1991; whereas, in consequence, in order to avoid an interruption of relations between the ACP States and the Community it is appropriate to extend that Decision, HAS DECIDED AS FOLLOWS: Article 1 Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990 on transitional measures to be applied from 1 March 1990 is hereby extended until the entry into force of the Fourth ACP-EEC Convention or 30 September 1991, whichever is the earlier. Article 2 This Decision shall enter into force on 1 July 1991. Done at Luxembourg. For the ACP-EEC Council of Ministers By the ACP-EEC Committee of Ambassadors THE CHAIRMAN